Citation Nr: 0018394	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-18 611 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for post traumatic stress disorder from January 15, 
1992 to August 11, 1998.   

2.  Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder from August 12, 
1998.   

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.       

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
by the Department of Veterans Affairs (VA), Waco, Texas, 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  The veteran filed a timely appeal.  A 
December 1993 rating decision reopened the claim for service 
connection for PTSD and denied the claim.  The veteran filed 
a timely appeal.  

An April 1996 Board decision denied entitlement to service 
connection for PTSD.  Thereafter, a timely appeal of that 
decision was filed to the United States Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court).  In an order issued in May 1997, the Court vacated 
the April 1996 Board decision and remanded that issue 
pursuant to 38 U.S.C.A. § 7252 (a) (West 1991).  In an April 
1998 Board decision, service connection for PTSD was granted.  
An August 1998 rating decision implemented the Board decision 
and assigned a 10 percent evaluation to the PTSD effective 
from January 15, 1992.  In a July 1999 rating decision, the 
RO assigned a 30 percent evaluation to the service-connected 
PTSD effective August 12, 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims held that regarding a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation. The Court also stated that it follows that such a 
claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Accordingly, 
this matter remains on appeal.  

Review of the record reveals that an October 1999 rating 
decision denied entitlement to service connection for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
veteran filed a timely notice of disagreement with respect to 
this issue.    

During the pendency of this appeal, the veteran's claims file 
was transferred to the RO in Denver, Colorado, pursuant to 
the veteran's change in residence.  In January 2000, the 
veteran's claims file was transferred back to the RO in Waco, 
Texas, pursuant to the veteran's change in residence.  


REMAND

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The VA has a duty to 
assist the veteran once his claim is found to be well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).  For the reasons 
discussed below, the Board finds that this matter must be 
remanded to the RO for additional development prior to a 
decision on the merits.   

The veteran asserts that he is entitled to a disability 
evaluation in excess of 30 percent for the service-connected 
PTSD and that the effective date of the higher disability 
evaluation should be January 15, 1992, the date of receipt of 
the claim.  As noted above, an initial rating of 10 percent 
is assigned to the service-connected PTSD from January 15, 
1992 to August 11, 1998.  A 30 percent evaluation is assigned 
from August 12, 1998.  

While this case was undergoing development, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) delineated a 
difference between increased rating claims, and, as in the 
instant case, claims for a higher original rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court held that, where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, the propriety of separate, or 
"staged" ratings assigned for separate periods of time must 
be considered.  Fenderson, 12 Vet. App. at 126-28.  Further, 
the veteran must be informed of the scope of the issue; the 
Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection (in this case, the date of 
claim), as well as a prospective rating.  Id.  The Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Id.  

In the present case, the facts fall within the situation 
contemplated by the Court in Fenderson.  The Board finds that 
the RO mischaracterized the issues on appeal as entitlement 
to an increased rating for post traumatic stress disorder and 
entitlement to an effective date earlier than August 12, 1998 
for the assignment of the 30 percent disability evaluation 
for PTSD.  Also, it does not appear that the veteran has been 
advised of the Court's decision in Fenderson in the statement 
of the case or supplemental statements of the case. 

The Board finds that consistent with Fenderson, the issues on 
appeal should be recharacterized as entitlement to a 
disability evaluation in excess of 10 percent for PTSD from 
January 15, 1992 to August 11, 1998 and entitlement to a 
disability evaluation in excess of 30 percent for PTSD from 
August 12, 1998.  This matter must be remanded for 
adjudication in accordance with Fenderson.

The Board also notes that during the pendency of this appeal, 
in November 7, 1996, new VA regulations became effective 
which established a new schedule for rating mental disorders.  
See Notice, 61 Fed. Reg. 52695 (1996).  PTSD is a mental 
disorder which is rated under these regulations.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), amended by 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In VAOPGCPREC 
3-2000, the General Counsel held that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  See VAOPGCPREC 3-2000.

Review of the record reveals that the RO considered both the 
former and revised regulations in the September 1999 
statement of the case.  However, the RO did not indicate 
which version of the regulations was more advantageous to the 
veteran or which version was actually applied before and 
after the effective date of the regulatory change, which in 
this case is November 7, 1996.  The RO only stated that the 
veteran's disability was more than mild under both the former 
and revised regulations and assigned a 30 percent rating from 
August 12, 1998.  Thus, the Board finds that this matter 
should be remanded and the RO should evaluate the claim with 
consideration of the former and revised regulations, the 
Court's holding in Karnas and VAOPGCPREC 3-2000.  

Review of the record further reveals that in May 1992, the 
veteran was awarded Social Security Administration (SSA) 
disability benefits.  It does not appear that the RO made an 
attempt to determine the basis for the award of SSA 
disability benefits or an attempt to obtain and associate 
with the claims folder copies of the veteran's SSA decision 
and all available supporting medical records (an examination 
for SSA purposes by S.A. Vahora, M.D., is of record).  The 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim includes requesting pertinent 
information from other federal agencies. 38 U.S.C.A. § 5107 
(West 1991).  SSA decisions regarding the veteran's current 
disabilities are pertinent to the veteran's claim.  See 
Masors v. Derwinski, 2 Vet. App. 181, 187 (1992).  
Consequently, the Board concludes that an attempt should be 
made to obtain, and to associate with the claims folder, 
copies of all decisions awarding or denying SSA disability 
benefits, including medical records relied upon in the 
determinations. 

Review of the record further reveals that following the 
Board's receipt of this case, the veteran submitted 
additional evidence in the form of medical opinion by his 
clinical psychologist in support of his claim.  In a February 
2000 statement, the veteran's representative indicated that 
the veteran waived RO consideration of the additional 
evidence.  However, in an April 2000 statement, the veteran's 
representative indicated that the veteran requested that his 
claims file be returned to the RO, so that the RO could 
consider the evidence of record, including the new evidence.  
The Board finds that pursuant to 38 C.F.R. §§ 19.37(b), 
20.1304(c) (1999), this additional evidence must first be 
considered by the RO for appropriate action. 

Lastly, as noted in the introduction, the RO denied the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities in October 1999.  The veteran was advised of 
this decision in October 1999.  In October 1999, the veteran 
field a timely notice of disagreement with respect to this 
issue.  To this point, the record does not reflect that the 
RO has issued a statement of the case as required under 38 
C.F.R. § 19.26 (1999).  See also 38 C.F.R. § 19.29 (1999).  
The filing of a notice of disagreement initiates the appeal 
process and the failure of the RO to issue a statement of the 
case is a procedural defect requiring a remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions: 

1.  The veteran should be permitted to 
submit any additional evidence that is 
pertinent to the issue on appeal.  If any 
further information concerning relevant 
records is provided, the RO should take 
the necessary follow-up action.

2.  The RO should attempt to obtain and 
associate with the claims folder, copies 
of any decision by the Social Security 
Administration, awarding the veteran 
disability benefits, including medical 
records relied upon in the 
determination(s), pursuant to the 
provisions of 38 U.S.C.A. § 5106 (West 
1991). 

3.  The RO should then review the record 
and ensure that all the above actions are 
completed.  If deemed necessary, the RO 
should schedule the veteran for a VA 
psychiatric examination.  When the RO is 
satisfied that the record is complete, 
the RO should review all of the evidence 
of record, including all new evidence, 
and readjudicate the issues of 
entitlement to a disability evaluation in 
excess of 10 percent for PTSD from 
January 15, 1992 to August 11, 1998 and 
entitlement to a disability evaluation in 
excess of 30 percent for PTSD from August 
12, 1998.  The RO should evaluate the 
claim under both the old and the current 
VA regulations for rating mental 
disorders for the time period from 
November 7, 1996 to present, determine 
which set of regulations is more 
favorable to the veteran, and apply the 
one more favorable in accordance with 
VAOPGCPREC 3-2000 and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO should determine whether 
"staged" ratings are appropriate for 
the veteran's service-connected PTSD for 
any part of the appeal period and 
consider the Court's holding in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
decision remains adverse, the veteran and 
his representative should be furnished 
with an appropriate Supplemental 
Statement of the Case along with an 
additional opportunity within which to 
respond thereto.  The Supplemental 
Statement of the Case should indicate 
that the potential for "staged" ratings 
has been considered.  Thereafter, this 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate.

4.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a total rating based upon individual 
unemployability due to service-connected 
disabilities.  The veteran should be 
advised of the time period in which to 
perfect his appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

